Exhibit 10.7

 

 

 

DELL TECHNOLOGIES INC.

SECOND AMENDED AND RESTATED CLASS A STOCKHOLDERS AGREEMENT

Dated as of December 25, 2018

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I DEFINITIONS

 

Section 1.1.

  Definitions      2  

Section 1.2.

  General Interpretive Principles      8   ARTICLE II REPRESENTATIONS AND
WARRANTIES

 

Section 2.1.

  Representations and Warranties of the New Class A Stockholders      8  
ARTICLE III TRANSFER RESTRICTIONS

 

Section 3.1.

  General Restrictions on Transfers      10  

Section 3.2.

  Specified Restrictions on Transfers      13  

Section 3.3.

  Permitted Transfers      13  

Section 3.4.

  Black-Out Periods      13   ARTICLE IV ADDITIONAL AGREEMENTS

 

Section 4.1.

  Further Assurances      14  

Section 4.2.

  Confidentiality      14  

Section 4.3.

  Cooperation with Reorganization and SEC Filings      15   ARTICLE V ADDITIONAL
NEW CLASS A STOCKHOLDERS

 

Section 5.1.

  Additional New Class A Stockholders      15   ARTICLE VI MISCELLANEOUS

 

Section 6.1.

  Entire Agreement      16  

Section 6.2.

  Specific Performance      16  

Section 6.3.

  Governing Law      16  

Section 6.4.

  Submissions to Jurisdictions; WAIVER OF JURY TRIAL      16  

Section 6.5.

  Obligations      18  

Section 6.6.

  Consents, Approvals and Actions      18  

Section 6.7.

  Amendment; Waiver      18  

Section 6.8.

  Assignment of Rights By New Class A Stockholders      19  

Section 6.9.

  Binding Effect      19  

Section 6.10.

  Third Party Beneficiaries      19  

Section 6.11.

  Termination      19  

Section 6.12.

  Notices      19  

Section 6.13.

  No Third Party Liability      22  

Section 6.14.

  No Partnership      22  

Section 6.15.

  Aggregation; Beneficial Ownership      22  

Section 6.16.

  Severability      23  

Section 6.17.

  Counterparts      23  

Section 6.18.

  Effectiveness      23  

 

i



--------------------------------------------------------------------------------

ANNEXES

 

ANNEX A   -     FORM OF JOINDER AGREEMENT ANNEX B   -     FORM OF SPOUSAL
CONSENT

 

ii



--------------------------------------------------------------------------------

DELL TECHNOLOGIES INC.

SECOND AMENDED AND RESTATED

CLASS A STOCKHOLDERS AGREEMENT

This SECOND AMENDED AND RESTATED CLASS A STOCKHOLDERS AGREEMENT is made as of
December 25, 2018, by and among Dell Technologies Inc., a Delaware corporation
(together with its successors and assigns, the “Company”), and each of the
following (hereinafter severally referred to as a “Stockholder” and collectively
referred to as the “Stockholders”):

 

  (a)

Michael S. Dell (“MD”) and Susan Lieberman Dell Separate Property Trust (the
“SLD Trust” and together with MD and their respective Permitted Transferees (as
defined herein) that acquire Common Stock (as defined herein), the “MD
Stockholders”);

 

  (b)

Silver Lake Partners III, L.P., a Delaware limited partnership, Silver Lake
Technology Investors III, L.P., a Delaware limited partnership, Silver Lake
Partners IV, L.P., a Delaware limited partnership, Silver Lake Technology
Investors IV, L.P., a Delaware limited partnership, and SLP Denali Co-Invest,
L.P., a Delaware limited partnership (collectively, and together with their
respective Permitted Transferees that acquire Common Stock, the “SLP
Stockholders,” and together with the MD Stockholders, the “Sponsor
Stockholders”); and

 

  (c)

the New Class A Stockholders (the “New Class A Stockholders”) identified on a
schedule provided separately by the Company to each of the Stockholders.

WHEREAS, certain of the parties hereto are party to that certain Series A
Stockholders Agreement, dated as of February 6, 2014 (the “Original Agreement”),
as amended and restated by that certain Amended and Restated Class A
Stockholders Agreement, dated as of September 7, 2016 (the “First Restated
Agreement”);

WHEREAS, pursuant to an Agreement and Plan of Merger, dated as of July 1, 2018
(as further amended, restated, supplemented or modified from time to time, the
“Merger Agreement”), by and between the Company and Teton Merger Sub Inc., a
Delaware corporation and wholly-owned subsidiary of the Company (“Merger Sub”),
Merger Sub will be merged with and into the Company (the “Merger”), with the
Company as the surviving corporation;

WHEREAS, in connection with the execution of the Merger Agreement and the
consummation of the Merger, the Company and the Sponsor Stockholders wish to
amend the First Restated Agreement to make certain changes to the rights and
obligations of the Company, the Sponsor Stockholders and the MSD Partners
Stockholders under the First Restated Agreement;



--------------------------------------------------------------------------------

WHEREAS, pursuant to, and subject to the terms and conditions set forth in
Section 5.9 of that certain MSD Partners Stockholders Agreement, dated as of the
date hereof, the Company, the MSD Partners Stockholders and the MSD Partners
Co-Investors (as defined herein) agreed to terminate the rights and obligations
of the MSD Partners Stockholders and the MSD Partners Co-Investors under the
First Restated Agreement; and

WHEREAS, the undersigned parties desire to amend and restate the First Restated
Agreement as set forth herein pursuant to Section 6.7 of the First Restated
Agreement;

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree that the First Restated Agreement is, as of the effectiveness of this
Agreement pursuant to Section 6.18, amended and restated in its entirety as
follows:

ARTICLE I

DEFINITIONS

Section 1.1. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Affiliate” means, with respect to any Person, any other Person that controls,
is controlled by, or is under common control with such Person. The term
“control” means the power to direct or cause the direction of the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise. The terms “controlled” and
“controlling” have meanings correlative to the foregoing. Notwithstanding the
foregoing, for purposes of this Agreement, (i) the Company, its Subsidiaries and
its other controlled Affiliates (including VMware and its subsidiaries) shall
not be considered Affiliates of any of the Sponsor Stockholders or any of such
party’s Affiliates (other than the Company, its Subsidiaries and its other
controlled Affiliates), (ii) none of the MD Stockholders and the MSD Partners
Stockholders, on the one hand, and/or the SLP Stockholders, on the other hand,
shall be considered Affiliates of each other, and (iii) except with respect to
Section 6.13, none of the Sponsor Stockholders shall be considered Affiliates of
(x) any portfolio company in which any of the Sponsor Stockholders or any of
their investment fund Affiliates have made a debt or equity investment (and vice
versa) or (y) any limited partners, non-managing members or other similar direct
or indirect investors in any of the Sponsor Stockholders or their affiliated
investment funds.

“Agreement” means this Second Amended and Restated Class A Stockholders
Agreement (including the annexes attached hereto) as the same may be amended,
restated, supplemented or modified from time to time.

“beneficial ownership” and “beneficially own” and similar terms have the meaning
set forth in Rule 13d-3 under the Exchange Act; provided, however, that
(i) subject to Section 6.15, no party hereto shall be deemed to beneficially own
any Securities held by any other party hereto solely by virtue of the provisions
of this Agreement (other than this definition)

 

2



--------------------------------------------------------------------------------

or other similar agreement with the Company and/or its Subsidiaries, and
(ii) with respect to any Securities held by a party hereto that are exercisable
for, convertible into or exchangeable for shares of Common Stock upon delivery
of consideration to the Company or any of its Subsidiaries, such shares of
Common Stock shall not be deemed to be beneficially owned by such party unless,
until and to the extent such Securities have been exercised, converted or
exchanged and such consideration has been delivered by such party to the Company
or such Subsidiary.

“Board” means the Board of Directors of the Company.

“Business Day” means a day, other than a Saturday, Sunday or other day on which
banks located in New York, New York, Austin, Texas or San Francisco, California
are authorized or required by law to close.

“Class A Common Stock” means the Class A Common Stock, par value $0.01 per
share, of the Company.

“Class B Common Stock” means the Class B Common Stock, par value $0.01 per
share, of the Company.

“Class C Common Stock” means the Class C Common Stock, par value $0.01 per
share, of the Company.

“Class D Common Stock” means the Class D Common Stock, par value $0.01 per
share, of the Company.

“Closing” has the meaning ascribed to such term in the Merger Agreement.

“Closing Date” has the meaning ascribed to such term in the Merger Agreement.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Common Stock” means the Class A Common Stock, the Class B Common Stock, the
Class C Common Stock and the Class D Common Stock.

“Company” has the meaning ascribed to such term in the Preamble.

“Confidential Information” has the meaning ascribed to such term in Section 4.2.

“Dell” means Dell Inc., a Delaware corporation.

“Disabling Event” means either the death, or the continuation of any disability,
of MD. For this purpose, “disability” means any physical or mental disability or
infirmity that prevents the performance of MD’s duties as a director or Chief
Executive Officer of the Company for a period of one hundred eighty (180)
consecutive days.

 

3



--------------------------------------------------------------------------------

“DTI Securities” means the Common Stock, any equity or debt securities
exercisable or exchangeable for, or convertible into Common Stock, and any
option, warrant or other right to acquire any Common Stock or such equity or
debt securities of the Company.

“Electronic Transmission” means any form of communication, not directly
involving the physical transmission of paper, that creates a record that may be
retained, retrieved, and reviewed by a recipient thereof, and that may be
directly reproduced in paper form by such a recipient through an automated
process.

“EMC” means EMC Corporation, a Massachusetts corporation and indirect
wholly-owned subsidiary of the Company.

“EMC Closing” means the closing on September 7, 2016 of the merger of Universal
Acquisition Co., a Delaware corporation, and EMC with EMC as the surviving
corporation.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated pursuant
thereto.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated pursuant thereto.

“First Restated Agreement” has the meaning ascribed to such term in the
Recitals.

“Immediate Family Members” means, with respect to any natural person (i) such
natural person’s spouse, children (whether natural or adopted as minors),
grandchildren or more remote descendants and (ii) the lineal descendants of each
of the persons described in the immediately preceding clause (i).

“Joinder Agreement” means a joinder agreement substantially in the form of
Annex A attached hereto.

“MD” has the meaning ascribed to such term in the Preamble.

“MD Charitable Entity” means the Michael & Susan Dell Foundation and any other
private foundation or supporting organization (as defined in Section 509(a) of
the Code) established and principally funded directly or indirectly by MD and/or
his spouse.

“MD Fiduciary” means any trustee of an inter vivos or testamentary trust
appointed by MD.

“MD Immediate Family Member” means, with respect to any MD Stockholder that is a
natural person, (i) such natural person’s spouse, children (whether natural or
adopted as minors), grandchildren or more remote descendants, siblings, spouse’s
siblings and (ii) the lineal descendants of each of the persons described in the
immediately preceding clause (i).

“MD Stockholders” has the meaning ascribed to such term in the Preamble.

 

4



--------------------------------------------------------------------------------

“Merger” has the meaning ascribed to such term in the Recitals.

“Merger Agreement” has the meaning ascribed to such term in the Recitals.

“Merger Sub” has the meaning ascribed to such term in the Recitals.

“MSD Partners Co-Investor” has the meaning ascribed to such term in the MSD
Partners Stockholders Agreement.

“MSD Partners Stockholders” has the meaning ascribed to such term in the MSD
Partners Stockholders Agreement.

“MSD Partners Stockholders Agreement” means that certain MSD Stockholders
Agreement, dated as of December 25, 2018, among the Company, the MSD Partners
Stockholders, the MSD Partners Co-Investors and the MD Stockholders (solely with
respect to Section 4.4 therein).

“New Class A Stockholders” has the meaning ascribed to such term in the
Preamble.

“Organizational Documents” means, with respect to any Person, the articles
and/or memorandum of association, certificate of incorporation, certificate of
organization, bylaws, partnership agreement, limited liability company
agreement, operating agreement, certificate of formation, certificate of limited
partnership and/or other organizational or governing documents of such Person.

“Original Agreement” has the meaning ascribed to such term in the Recitals.

“Permitted Transferee” means:

(i) In the case of any New Class A Stockholder, any family trusts and other
estate-planning vehicles controlled solely by such New Class A Stockholder and
with respect to which the sole beneficiaries are such New Class A Stockholder
and/or such New Class A Stockholder’s Immediate Family Members; provided, that
any such transferee enters into a Joinder Agreement in the form of Annex A.

(ii) In the case of the MD Stockholders:

(A) MD, SLD Trust or any MD Immediate Family Member;

(B) any MD Charitable Entity;

(C) one or more trusts whose current beneficiaries are and will remain for so
long as such trust holds DTI Securities, any of (or any combination of) MD, one
or more MD Immediate Family Members or MD Charitable Entities;

 

5



--------------------------------------------------------------------------------

(D) any corporation, limited liability company, partnership or other entity
wholly-owned by any one or more persons or entities described in clause (ii)(A),
(ii)(B) or (ii)(C) of this definition of “Permitted Transferee”; or

(E) from and after MD’s death, any recipient under MD’s will, any revocable
trust established by MD that becomes irrevocable upon MD’s death, or by the laws
of descent and distribution.

(iii) In the case of the SLP Stockholders, (A) any of their respective
controlled Affiliates (other than portfolio companies) or (B) an affiliated
private equity fund of such SLP Stockholders that remains such an Affiliate or
affiliated private equity fund of such SLP Stockholders (which, for the
avoidance of doubt, shall include any special purpose entity formed as part of a
“fund-to-fund” transfer of all or a portion of such SLP Stockholder’s investment
in the Company, provide that all of the investors in such special purpose entity
are, at the time of such transfer, partners or stockholders of such SLP
Stockholder and such special purpose entity is managed by such SLP Stockholder
or one of its Affiliates).

For the avoidance of doubt, (x) each MD Stockholder will be a Permitted
Transferee of each other MD Stockholder and (y) each SLP Stockholder will be a
Permitted Transferee of each other SLP Stockholder.

“Person” means an individual, any general partnership, limited partnership,
limited liability company, corporation, trust, business trust, joint stock
company, joint venture, unincorporated association, cooperative or association
or any other legal entity or organization of whatever nature, and shall include
any successor (by merger or otherwise) of such entity, or a government or any
agency or political subdivision thereof.

“Registration Rights Agreement” means the Second Amended and Restated
Registration Rights Agreement, dated as of the date hereof, by and among the
Company, the Sponsor Stockholders and the other signatories party thereto, as
the same may be amended, restated, supplemented or modified from time to time.

“Representatives” means, with respect to any Person, such Person’s and its
Affiliates’ respective directors, officers, employees, trustees, partners,
members, stockholders, controlling persons, investment committee, financial
advisors, attorneys, consultants, accountants, agents and other representatives.

“SEC” means the U. S. Securities and Exchange Commission or any successor
agency.

“Securities” means any equity securities of the Company, including any Common
Stock, debt securities exercisable or exchangeable for, or convertible into
equity securities of the Company, or any option, warrant or other right to
acquire any such equity securities or debt securities of the Company.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated pursuant thereto.

 

6



--------------------------------------------------------------------------------

“Shares” means shares of Class A Common Stock and/or shares of Class C Common
Stock.

“Shelf Registration Statement” means a registration statement of the Company
filed with the SEC on Form S-3 or Form F-3, or on Form S-1 or Form F-1 (or any
successor form), for an offering to be made on a delayed or continuous basis
pursuant to Rule 415 under the Securities Act (or any similar rule that may be
adopted by the SEC) covering the Common Stock.

“SLD Trust” has the meaning ascribed to such term in the Preamble.

“SLP” means Silver Lake Management Company III, L.L.C., Silver Lake Management
Company IV, L.L.C. and their respective affiliated management companies and
investment vehicles.

“SLP Stockholders” has the meaning ascribed to such term in the Preamble.

“Special Committee” has the meaning ascribed to such term in the Voting and
Support Agreement.

“Sponsor Stockholders” has the meaning ascribed to such term in the Preamble.

“Spousal Consent” has the meaning ascribed to such term in Section 2.1(g).

“Stockholders” has the meaning ascribed to such term in the Preamble.

“Subscription Agreement” means, (i) with respect to any New Class A Stockholder
party hereto as of the EMC Closing, the subscription agreement pursuant to which
such New Class A Stockholder purchased shares of Series A Stock of the Company
and/or Series C Stock of the Company from the Company prior to the EMC Closing
which were subsequently reclassified as Class A Common Stock, (ii) with respect
to any New Class A Stockholder party hereto as of the Closing, the subscription
agreement, if any, pursuant to which such New Class A Stockholder purchased
shares of Common Stock from the Company after the EMC Closing and prior to the
Closing and (iii) any subscription agreement pursuant to which a New Class A
Stockholder shall agree to purchase shares of Common Stock from the Company, and
pursuant to which the Company shall agree to sell shares of Common Stock to such
New Class A Stockholder.

“Subsidiary” means, with respect to any Person, any entity of which (i) a
majority of the total voting power of shares of stock or equivalent ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of directors, managers, trustees or other members of the
applicable governing body thereof is at the time owned or controlled, directly
or indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof, or (ii) if no such governing body exists at
such entity, a majority of the total voting power of shares of stock or
equivalent ownership interests of the entity is at the time owned or controlled,
directly or indirectly, by that Person or one or more Subsidiaries of that
Person or a combination thereof. For purposes hereof, a Person or Persons shall
be deemed to have a majority ownership interest in a limited liability company,
partnership,

 

7



--------------------------------------------------------------------------------

association or other business entity if such Person or Persons shall be
allocated a majority of limited liability company, partnership, association or
other business entity gains or losses or shall be or control the managing member
or general partner of such limited liability company, partnership, association
or other business entity. Notwithstanding the foregoing, VMware and its
Subsidiaries shall not be considered Subsidiaries of the Company and its
Subsidiaries for so long as VMware is not a direct or indirect wholly-owned
subsidiary of the Company.

“transfer” has the meaning ascribed to such term in Section 3.1(a).

“VMware” means VMware, Inc., a Delaware corporation, together with its
successors by merger or consolidation.

“Voting and Support Agreement” has the meaning ascribed to such term in the
Recitals.

“wholly-owned subsidiary” means, with respect to any Person, any entity of which
all of the shares of stock or equivalent ownership interests (other than, with
respect to non-U.S. subsidiaries, only to the extent legally required, de
minimis ownership thereof by residents, natural persons or non-Affiliates) are
owned by such Person or by one or more wholly-owned subsidiaries of such Person.

Section 1.2. General Interpretive Principles. The name assigned to this
Agreement and the section captions used herein are for convenience of reference
only and shall not be construed to affect the meaning, construction or effect
hereof. Unless otherwise specified, the terms “hereof,” “herein” and similar
terms refer to this Agreement as a whole, and references herein to Articles or
Sections refer to Articles or Sections of this Agreement. For purposes of this
Agreement, the words “include,” “includes” and “including,” when used herein,
shall be deemed in each case to be followed by the words “without limitation.”
The terms “dollars” and “$” shall mean United States dollars. The parties hereto
have participated jointly in the negotiation and drafting of this Agreement. If
an ambiguity or question of intent or interpretation arises, this Agreement will
be construed as if drafted jointly by the parties and no presumption or burden
of proof will arise favoring or disfavoring any party because of the authorship
of any provision of this Agreement. Furthermore, any rule of law or any legal
decision that would require interpretation of any claimed ambiguities in this
Agreement against the drafting party has no application to the parties hereto
and is expressly waived.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1. Representations and Warranties of the New Class A Stockholders.
Each of the New Class A Stockholders hereby represents and warrants severally
and not jointly to the Sponsor Stockholders and to the Company as of the date of
the Original Agreement (and in respect of Persons who became or become a party
to this Agreement after the date of the Original Agreement, such New Class A
Stockholder hereby represents and warrants to the Sponsor Stockholders and the
Company on the date of its execution of a Joinder Agreement) as follows:

 

8



--------------------------------------------------------------------------------

(a) Such New Class A Stockholder, to the extent applicable, is duly organized or
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its organization or incorporation and has all requisite power
and authority to conduct its business as it is now being conducted and is
proposed to be conducted.

(b) Such New Class A Stockholder has the full power, authority and legal right
to execute, deliver and perform this Agreement. The execution, delivery and
performance of this Agreement have been duly authorized by all necessary action,
corporate or otherwise, of such New Class A Stockholder. This Agreement has been
duly executed and delivered by such New Class A Stockholder and constitutes its,
his or her legal, valid and binding obligation, enforceable against it, him or
her in accordance with its terms, subject to applicable bankruptcy, insolvency
and similar laws affecting creditors’ rights generally.

(c) The execution and delivery by such New Class A Stockholder of this Agreement
and the performance by such New Class A Stockholder of its, his or her
obligations hereunder by such New Class A Stockholder does not and will not
violate (i) in the case of New Class A Stockholders who are not individuals, any
provision of its Organizational Documents, (ii) any provision of any material
agreement to which it, he or she is a party or by which it, he or she is bound
or (iii) any law, rule, regulation, judgment, order or decree to which it, he or
she is subject.

(d) No notice, consent, waiver, approval, authorization, exemption,
registration, license or declaration is required to be made or obtained by such
New Class A Stockholder in connection with the execution, delivery or
enforceability of this Agreement.

(e) Such New Class A Stockholder is not currently in violation of any law, rule,
regulation, judgment, order or decree, which violation could reasonably be
expected at any time to have a material adverse effect upon such New Class A
Stockholder’s ability to enter into this Agreement or to perform its, his or her
obligations hereunder.

(f) There is no pending legal action, suit or proceeding that would materially
and adversely affect the ability of such New Class A Stockholder to enter into
this Agreement or to perform its, his or her obligations hereunder.

(g) If such New Class A Stockholder is an individual and married, he or she has
delivered to the other Stockholders and the Company a duly executed copy of a
Spousal Consent in the form attached hereto as Annex B (a “Spousal Consent”).

 

9



--------------------------------------------------------------------------------

ARTICLE III

TRANSFER RESTRICTIONS

Section 3.1. General Restrictions on Transfers.

(a) Generally.

(i) No New Class A Stockholder may directly or indirectly, sell, exchange,
assign, pledge, hypothecate, mortgage, gift or otherwise transfer, dispose of or
encumber, in each case, whether in its own right or by its representative and
whether voluntary or involuntary or by operation of law (any of the foregoing,
whether effected directly or indirectly (including by a direct or indirect
transfer of equity, ownership or economic interests, or options, warrants or
other contractual rights to acquire an equity, ownership or economic interest,
in any New Class A Stockholder), shall be deemed included in the term “transfer”
as used in this Agreement) any DTI Securities, or any legal, economic or
beneficial interest in any DTI Securities; provided, that, subject to compliance
with any applicable provisions of the Organizational Documents of the Company, a
New Class A Stockholder may transfer DTI Securities if and only if (i) such
transfer is made on the books and records of the Company and is in compliance
with the provisions of this ARTICLE III (including Section 3.2) and any other
agreement applicable to the transfer of such DTI Securities, (ii) the transferee
(if other than the Company or another Stockholder, a transferee pursuant to an
offer and sale registered under the Securities Act or (so long as the transferee
is not an Affiliate or Permitted Transferee of a New Class A Stockholder) a
transferee pursuant to Rule 144 under the Securities Act, or pursuant to a sale
exempt from registration so long as the transferee is not an Affiliate or
Permitted Transferee of a New Class A Stockholder and such transferee enters
into a written agreement for the benefit of the Company confirming its agreement
to comply with Section 3.1(c)), agrees to become a party to this Agreement
pursuant to ARTICLE V and executes and delivers to the Company a Joinder
Agreement in the form attached hereto as Annex A and (iii) in the case of a
transfer to a natural person (if other than (A) another Stockholder, (B) a
transferee pursuant to an offer and sale registered under the Securities Act or
(so long as the transferee is not an Affiliate or Permitted Transferee of a New
Class A Stockholder) a transferee pursuant to Rule 144 under the Securities Act
or (C) pursuant to a sale exempt from registration so long as the transferee is
not an Affiliate or Permitted Transferee of a New Class A Stockholder and such
transferee enters into a written agreement for the benefit of the Company
confirming its agreement to comply with Section 3.1(c)), such natural person’s
spouse executes and delivers to the Company a Joinder Agreement in the form
attached hereto as Annex A and a Spousal Consent in the form attached hereto as
Annex B.

(ii) Any purported transfer of DTI Securities or any interest in any DTI
Securities by any New Class A Stockholder that is not in compliance with this
Agreement shall be null and void, and the Company shall refuse to recognize any
such transfer for any purpose and shall not reflect in its register of
stockholders or otherwise any change in record ownership of DTI Securities
pursuant to any such transfer.

(b) Fees and Expenses. Except as otherwise provided herein or in any other
applicable agreement between a New Class A Stockholder (or any of its
Affiliates) and the Company, any New Class A Stockholder that proposes to
transfer DTI Securities in accordance with the terms and conditions hereof shall
be responsible for any fees and expenses (including any stamp, transfer,
recording or similar taxes) incurred by the Company in connection with such
transfer.

(c) Securities Law Acknowledgement. Each New Class A Stockholder acknowledges
that none of the Common Stock (except any shares of Class C Common Stock
registered (1) on Form S-8 prior to the Closing Date, (2) in connection with the
Merger or (3) after the Closing Date) has been registered under the Securities
Act and such unregistered shares

 

10



--------------------------------------------------------------------------------

may not be transferred, except as otherwise provided herein, pursuant to an
effective registration statement under the Securities Act or pursuant to an
exemption from registration under the Securities Act. Each New Class A
Stockholder agrees that it will not transfer any Common Stock at any time if
such action would (i) constitute a violation of any securities laws of any
applicable jurisdiction or a breach of the conditions to any exemption from
registration of Common Stock under any such laws or a breach of any undertaking
or agreement of such New Class A Stockholder entered into pursuant to such laws
or in connection with obtaining an exemption thereunder, (ii) cause the Company
to become subject to the registration requirements of the U.S. Investment
Company Act of 1940, as amended from time to time, or (iii) be a nonexempt
“prohibited transaction” under ERISA or Section 4975 of the Code or cause all or
any portion of the assets of the Company to constitute “plan assets” for
purposes of fiduciary responsibility or prohibited transaction provisions of
Title I of ERISA or Section 4975 of the Code. Each New Class A Stockholder
agrees it shall not be entitled to any certificate for any or all of the Common
Stock, unless the Board shall otherwise determine.

(d) Legend.

(i) Each certificate (or book entry share) evidencing Common Stock held by a New
Class A Stockholder shall, unless Section 3.1(d)(ii) or Section 3.1(d)(iii)
applies, bear the following restrictive legend, either as an endorsement or on
the face thereof:

THE SALE, ASSIGNMENT, TRANSFER OR OTHER DISPOSITION OF THE SECURITIES EVIDENCED
BY THIS CERTIFICATE IS RESTRICTED BY THE TERMS OF A SECOND AMENDED AND RESTATED
CLASS A STOCKHOLDERS AGREEMENT, DATED AS OF DECEMBER 25, 2018, AS IT MAY BE
AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME, COPIES OF WHICH ARE ON FILE
WITH THE ISSUER OF THIS CERTIFICATE. NO SUCH SALE, ASSIGNMENT, TRANSFER OR OTHER
DISPOSITION SHALL BE EFFECTIVE UNLESS AND UNTIL THE TERMS AND CONDITIONS OF SUCH
STOCKHOLDERS AGREEMENT HAVE BEEN COMPLIED WITH IN FULL.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES
LAWS OF ANY OTHER JURISDICTION AND MAY NOT BE SOLD OR TRANSFERRED OTHER THAN IN
ACCORDANCE WITH THE REGISTRATION REQUIREMENTS OF THE UNITED STATES SECURITIES
ACT OF 1933, AS AMENDED (OR OTHER APPLICABLE LAW), OR AN EXEMPTION THEREFROM.

(ii) Each certificate (or book-entry share) evidencing Common Stock held by a
New Class A Stockholder and in a transaction registered under the Securities Act
shall bear the following restrictive legend, either as an endorsement or on the
face thereof:

 

11



--------------------------------------------------------------------------------

THE SALE, ASSIGNMENT, TRANSFER OR OTHER DISPOSITION OF THE SECURITIES EVIDENCED
BY THIS CERTIFICATE IS RESTRICTED BY THE TERMS OF A SECOND AMENDED AND RESTATED
CLASS A STOCKHOLDERS AGREEMENT, DATED AS OF DECEMBER 25, 2018, AS IT MAY BE
AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME, COPIES OF WHICH ARE ON FILE
WITH THE ISSUER OF THIS CERTIFICATE. NO SUCH SALE, ASSIGNMENT, TRANSFER OR OTHER
DISPOSITION SHALL BE EFFECTIVE UNLESS AND UNTIL THE TERMS AND CONDITIONS OF SUCH
STOCKHOLDERS AGREEMENT HAVE BEEN COMPLIED WITH IN FULL.

(iii) In the event that any or all of the paragraphs in the restrictive legend
set forth in Section 3.1(d)(i) or Section 3.1(d)(ii) has ceased to be
applicable, the Company shall provide any New Class A Stockholder or their
respective transferees, at his, her or its request, without any expense to such
New Class A Stockholder (other than applicable transfer taxes and similar
governmental charges, if any), with new certificates (or evidence of book-entry
shares) for such DTI Securities of like tenor not bearing such paragraph(s) of
the legend with respect to which the restriction has ceased and terminated (it
being understood that the restriction referred to in Section 3.1(d)(ii) and in
the first paragraph of the legend in Section 3.1(d)(i) shall cease and terminate
only upon the termination of this ARTICLE III with respect to the New Class A
Stockholder holding such DTI Securities).

(e) No Other Proxies or Voting Agreements. No New Class A Stockholder shall
grant any proxy or enter into or agree to be bound by any voting trust with
respect to any DTI Securities or enter into any agreements or arrangements of
either kind with any Person with respect to any DTI Securities, including
agreements or arrangements with respect to the acquisition, disposition or
voting (if applicable) of any DTI Securities, nor shall any New Class A
Stockholder act, for any reason, as a member of a group or in concert with any
other Persons in connection with the acquisition, disposition or voting (if
applicable) of any DTI Securities.

(f) Acknowledgement. Each New Class A Stockholder acknowledges and agrees that
the restrictions on transfer of DTI Securities or any interest in DTI Securities
as set forth in this ARTICLE III may adversely affect the proceeds received by
such New Class A Stockholder in any sale, transfer or liquidation of any such
DTI Securities, and as a result of such restrictions on transfer, it may not be
possible for such New Class A Stockholder to liquidate all or any part of such
New Class A Stockholder’s interest in DTI Securities at the time of such New
Class A Stockholder’s choosing. Each New Class A Stockholder further
acknowledges and agrees that none of the Company and/or the Sponsor Stockholders
shall have any liability to such New Class A Stockholder arising from, relating
to or in connection with the restrictions on transfer of DTI Securities or any
interest in DTI Securities as set forth in this ARTICLE III, except to the
extent the Company or any Sponsor Stockholder fails to comply with its
obligations to such New Class A Stockholder pursuant to this ARTICLE III.

 

12



--------------------------------------------------------------------------------

Section 3.2. Specified Restrictions on Transfers. No New Class A Stockholder
(including, for the avoidance of doubt, any Permitted Transferees of a New
Class A Stockholder) may transfer any DTI Securities, except transfers of DTI
Securities in compliance with Section 3.1 and Section 3.4.

Section 3.3. Permitted Transfers. Subject to compliance with any applicable
provisions of the Organizational Documents of the Company, each New Class A
Stockholder may transfer DTI Securities that are held by him, her or it to a
Permitted Transferee of such New Class A Stockholder without complying with the
provisions of this ARTICLE III, other than Section 3.1; provided, that (i) such
Permitted Transferee shall have executed and delivered to the Company a Joinder
Agreement as contemplated in Section 3.1(a) and ARTICLE V, or otherwise agreed
with the Company, in a written instrument reasonably satisfactory to the
Company, that he, she or it will immediately convey record and beneficial
ownership of all such DTI Securities, and all rights and obligations hereunder
to such New Class A Stockholder or another Permitted Transferee of such New
Class A Stockholder if, and immediately prior to such time that, he, she or it
ceases to be a Permitted Transferee of such New Class A Stockholder and (ii) in
the case of a transfer of DTI Securities to a natural person, such natural
person’s spouse executes and delivers to the Company a Joinder Agreement and a
Spousal Consent as contemplated in Section 3.1(a).

Section 3.4. Black-Out Periods.

(a) Each of the New Class A Stockholders agrees not to (1) offer for sale, sell,
pledge, hypothecate, transfer, make any short sale of, loan, grant any option or
right to purchase of or otherwise dispose of (or enter into any transaction or
device that is designed to, or could be expected to, result in the disposition
by any person at any time in the future of) any DTI Securities (including DTI
Securities that may be deemed to be beneficially owned by the New Class A
Stockholder in accordance with the rules and regulations of the SEC) or
securities convertible into or exercisable or exchangeable for DTI Securities,
(2) enter into any swap, hedging arrangement or other derivatives transaction
with respect to any DTI Securities (including DTI Securities that may be deemed
to be beneficially owned by the New Class A Stockholder in accordance with the
rules and regulations of the SEC) or securities convertible into or exercisable
or exchangeable for DTI Securities, whether any such transaction described in
clause (1) or (2) above is to be settled by delivery of DTI Securities, in cash
or otherwise or (3) publicly disclose the intention to do any of the foregoing,
in the case of each of the foregoing clauses (1) through (3), during the period
beginning on the effectiveness of this Agreement and ending one hundred
eighty (180) days after the Closing Date; provided that each New Class A
Stockholder may transfer DTI Securities to a Permitted Transferee thereof so
long as any such Permitted Transferee, that is not a party to this Agreement
executes and delivers to the Company a Joinder Agreement in accordance with
Section 3.1(a) and Article V pursuant to which such Person agrees to be bound
by, and comply with the provisions of, this Agreement (including, for the
avoidance of doubt, this Section 3.4).

(b) Notwithstanding anything to the contrary in Section 3.4(a), if any Sponsor
Stockholder is granted a discretionary release or waiver by the Company from the
transfer restrictions applicable to such person pursuant to Section 2.14(a) of
the Registration Rights Agreement prior to the 181st day following the Closing
Date, then each New Class A

 

13



--------------------------------------------------------------------------------

Stockholder shall (without duplication of any lock-up release provisions
applicable to such New Class A Stockholder in the Registration Rights Agreement
or any other agreement) be entitled to transfer a number of DTI Securities equal
to the product of (x) the maximum percentage (after applying the provisions of
Section 6.15) of DTI Securities held by any Sponsor Stockholder being released
from Section 2.14(a) of the Registration Rights Agreement pursuant to such
discretionary release or waiver multiplied by (y) the total number of DTI
Securities held by such New Class A Stockholder. In addition, a New Class A
Stockholder may be released, in whole or in part, from the restrictions imposed
by Section 3.4(a) with, and to the extent provided by, the written consent of
the Company (which Company consent shall require approval by the Special
Committee).

ARTICLE IV

ADDITIONAL AGREEMENTS

Section 4.1. Further Assurances. From time to time, at the reasonable request of
the MD Stockholders or the SLP Stockholders and without further consideration,
each New Class A Stockholder shall execute and deliver such additional documents
and take all such further action as may be necessary or appropriate to
consummate and make effective, in the most expeditious manner practicable, the
transactions contemplated by this Agreement.

Section 4.2. Confidentiality. The terms of this Agreement, any information
relating to any exercise of rights hereunder, any documents, notices or other
communications provided pursuant to the terms of this Agreement, and/or any
documents, statements, certificates, materials or information furnished,
disseminated or otherwise made available, including any information concerning
the Company, any of its direct or indirect Subsidiaries (which for purposes of
this Section 4.2 shall include VMware and its subsidiaries) or Affiliates or any
of its or their respective employees, directors or consultants, in connection
therewith (“Confidential Information”), shall be confidential and no New Class A
Stockholder shall disclose to any Person not a party to this Agreement any
Confidential Information without the Company’s prior written consent, except
(a) to such New Class A Stockholder’s Affiliates, directors, officers,
employees, advisors, agents, accountants and attorneys, in each case so long as
such Persons agree to keep such information confidential, and (b) to a Permitted
Transferee pursuant to a transfer by such New Class A Stockholder in accordance
with the Organizational Documents of the Company and ARTICLE III.
Notwithstanding the foregoing, no New Class A Stockholder shall disclose to any
third party, in whole or in part, any Confidential Information that any of such
New Class C Stockholder’s Affiliates, directors, officers, employees, advisors,
agents, accountants or attorneys received on a confidential basis from the
Company or any other Person under or pursuant to this Agreement, including
financial terms and financial and organizational information contained in any
documents, statements, certificates, materials or information furnished, or to
be furnished, by or on behalf of the Company or any other Person in connection
with the purchase or ownership of any DTI Securities; provided, however, that
the foregoing shall not be construed, now or in the future, to apply to any
information obtained from sources other than the Company, any of its direct or
indirect Subsidiaries or Affiliates or any of its or their employees, directors,
consultants, agents or representatives (including attorneys, accountants,
financial advisors, engineers and insurance brokers) or information that is or
becomes in the public domain through no fault of such New Class A Stockholder or
any of his, her or its Permitted Transferees, nor shall it be construed to
prevent such New Class A

 

14



--------------------------------------------------------------------------------

Stockholder from making any disclosure of any information (A) if required to do
so by any statute, law, treaty, rule, regulation, order, decree, writ,
injunction or determination of any court or other governmental authority, in
each case applicable to or binding upon such New Class A Stockholder, or
(B) pursuant to subpoena.

Section 4.3. Cooperation with Reorganization and SEC Filings.

(a) Mergers, Reorganizations, Etc. In the event of any merger, amalgamation,
statutory share exchange or other business combination or reorganization of the
Company, on the one hand, with any of its Subsidiaries (including for this
purpose VMware and its subsidiaries), on the other hand, the New Class A
Stockholders shall, to the extent necessary, as determined by the approval of
the MD Stockholders and the SLP Stockholders, execute a stockholders agreement
with terms that are substantially equivalent (to the extent practicable) to,
mutatis mutandis, such terms of this Agreement.

(b) Further Assurances. In connection with any proposed transaction contemplated
by Section 4.3(a), each New Class A Stockholder shall take such actions as may
be required and otherwise cooperate in good faith with the Company and the
Sponsor Stockholders, including approving such reorganizations, mergers or other
transactions and taking all actions requested by the Company or the MD
Stockholders and the SLP Stockholders, acting jointly, and executing and
delivering all agreements, instruments and documents as may be required in order
to consummate any such proposed transaction contemplated by Section 4.3(a).
Without limiting the effect of any other provision of this Agreement, each of
the New Class A Stockholders, by entering into this Agreement, and in
consideration of the obligations hereunder agreed to by the other parties
hereto, hereby (i) agrees to the provisions of this Section 4.3 (including,
without limitation, the provisions under which each share of Class A Common
Stock held by such New Class A Stockholder shall be exchanged for a newly-issued
share of Class C Common Stock), and (ii) knowingly, voluntarily, and
intentionally forever waives, surrenders, and agrees not to assert, whether
directly or derivatively, in an action at law or in equity, any claim that such
New Class A Stockholder may now or hereafter have in connection with any
conversion of shares provided for in this Section 4.3 (including, without
limitation, any claim that the shares held by such New Class A Stockholder as a
result of any such conversion are not validly issued and outstanding shares);
provided, however, that nothing in the foregoing clauses (i) and (ii) of this
Section 4.3(b) shall preclude any action or claim by any New Class A Stockholder
to enforce the terms of this Agreement.

ARTICLE V

ADDITIONAL NEW CLASS A STOCKHOLDERS

Section 5.1. Additional New Class A Stockholders.

(a) Additional New Class A Stockholders may be added as parties to, be bound by
and receive the benefits afforded by, and be subject to the obligations provided
by, this Agreement upon the execution and delivery of a Joinder Agreement in the
form attached hereto as Annex A by such additional New Class A Stockholder to
the Company and the acceptance thereof by the Company. No later than one (1)
Business Day following such execution, the Company shall deliver to each Sponsor
Stockholder a notice thereof, together with a copy of such Joinder Agreement.

 

15



--------------------------------------------------------------------------------

(b) To the extent permitted by Section 6.7, amendments may be effected to this
Agreement reflecting such rights and obligations, consistent with the terms of
this Agreement, of such additional New Class A Stockholder as the MD
Stockholders, the SLP Stockholders and such additional New Class A Stockholder
may agree.

ARTICLE VI

MISCELLANEOUS

Section 6.1. Entire Agreement. This Agreement (together with the applicable
Subscription Agreement) constitutes the entire understanding and agreement
between the parties with respect to the DTI Securities owned by the New Class A
Stockholders and supersedes and replaces any prior understanding, agreement or
statement of intent, in each case, written or oral, of any and every nature with
respect thereto. In the event of any inconsistency between this Agreement and
any document executed or delivered to effect the purposes of this Agreement,
including the Organizational Documents of any Person, this Agreement shall
govern as among the parties hereto. Each of the parties hereto shall exercise
all voting and other rights and powers available to it so as to give effect to
the provisions of this Agreement and, if necessary, to procure (so far as it is
able to do so) any required amendment to the Company’s and/or its Subsidiaries’
Organizational Documents, in order to cure any such inconsistency.

Section 6.2. Specific Performance. The parties hereto agree that the obligations
imposed on them in this Agreement are special, unique and of an extraordinary
character, and that, in the event of breach by any party, damages would not be
an adequate remedy and each of the other parties shall be entitled to specific
performance and injunctive and other equitable relief in addition to any other
remedy to which it may be entitled, at law or in equity. The parties hereto
further agree to waive any requirement for the securing or posting of any bond
in connection with the obtaining of any such injunctive or other equitable
relief.

Section 6.3. Governing Law. This Agreement and all claims or causes of action
(whether in tort, contract or otherwise) that may be based upon, arise out of or
relate to this Agreement or the negotiation, execution or performance of this
Agreement (including any claim or cause of action based upon, arising out of or
related to any representation or warranty made in or in connection with this
Agreement) shall be governed by and construed in accordance with the laws of the
State of Delaware, regardless of the laws that might otherwise govern under
applicable principles of conflicts of laws.

Section 6.4. Submissions to Jurisdictions; WAIVER OF JURY TRIAL.

(a) Each of the parties hereto hereby irrevocably acknowledges and consents that
any legal action or proceeding brought with respect to this Agreement or any of
the obligations arising under or relating to this Agreement shall be brought and
determined exclusively in the Court of Chancery in the State of Delaware (or,
only if the Court of Chancery in the State of Delaware declines to accept
jurisdiction over a particular matter, any Federal court of the United States of
America sitting in the State of Delaware), and each of the parties hereto

 

16



--------------------------------------------------------------------------------

hereby irrevocably submits to and accepts with regard to any such action or
proceeding, for itself and in respect of its property, generally and
unconditionally, the exclusive jurisdiction of the Court of Chancery in the
State of Delaware (or, only if the Court of Chancery in the State of Delaware
declines to accept jurisdiction over a particular matter, any Federal court of
the United States of America sitting in the State of Delaware). Each party
hereby further irrevocably waives any claim that the Court of Chancery in the
State of Delaware (or, only if the Court of Chancery in the State of Delaware
declines to accept jurisdiction over a particular matter, any Federal court of
the United States of America sitting in the State of Delaware) lacks
jurisdiction over such party, and agrees not to plead or claim, in any legal
action or proceeding with respect to this Agreement or the transactions
contemplated hereby brought in the Court of Chancery in the State of Delaware
(or, only if the Court of Chancery in the State of Delaware declines to accept
jurisdiction over a particular matter, any Federal court of the United States of
America sitting in the State of Delaware), that any such court lacks
jurisdiction over such party.

(b) Each party irrevocably consents to the service of process in any legal
action or proceeding brought with respect to this Agreement or any of the
obligations arising under or relating to this Agreement by the mailing of copies
thereof by registered or certified mail, postage prepaid, to such party, at its
address for notices as provided in Section 6.12 of this Agreement, such service
to become effective ten (10) days after such mailing. Each party hereby
irrevocably waives any objection to such service of process and further
irrevocably waives and agrees not to plead or claim in any action or proceeding
commenced hereunder or under any other documents contemplated hereby, that
service of process was in any way invalid or ineffective. Subject to
Section 6.4(c), the foregoing shall not limit the rights of any party to serve
process in any other manner permitted by applicable law. The foregoing consents
to jurisdiction shall not constitute general consents to service of process in
the State of Delaware for any purpose except as provided above and shall not be
deemed to confer rights on any Person other than the respective parties to this
Agreement.

(c) Each of the parties hereto hereby waives any right it may have under the
laws of any jurisdiction to commence by publication any legal action or
proceeding with respect to this Agreement or any of the obligations under or
relating to this Agreement. To the fullest extent permitted by applicable law,
each of the parties hereto hereby irrevocably waives the objection which it may
now or hereafter have to the laying of the venue of any suit, action or
proceeding with respect to this Agreement or any of the obligations arising
under or relating to this Agreement in the Court of Chancery in the State of
Delaware (or, only if the Court of Chancery in the State of Delaware declines to
accept jurisdiction over a particular matter, any Federal court of the United
States of America sitting in the State of Delaware), and hereby further
irrevocably waives and agrees not to plead or claim that the Court of Chancery
in the State of Delaware (or, only if the Court of Chancery in the State of
Delaware declines to accept jurisdiction over a particular matter, any Federal
court of the United States of America sitting in the State of Delaware) is not a
convenient forum for any such suit, action or proceeding.

(d) The parties hereto agree that any judgment obtained by any party hereto or
its successors or assigns in any action, suit or proceeding referred to above
may, in the discretion of such party (or its successors or assigns), be enforced
in any jurisdiction, to the extent permitted by applicable law.

 

17



--------------------------------------------------------------------------------

(e) EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
SUIT, ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH OF
THE PARTIES (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF ANY SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 6.4(e).

Section 6.5. Obligations. All obligations hereunder shall be satisfied in full
without set-off, defense or counterclaim.

Section 6.6. Consents, Approvals and Actions.

(a) MD Stockholders. All actions required to be taken by, or approvals or
consents of, the MD Stockholders under this Agreement shall be taken by consent
or approval by, or agreement of, MD or his permitted assignee; provided, that
upon the occurrence and during the continuation of a Disabling Event, such
approval or consent shall be taken by consent or approval by, or agreement of,
the holders of a majority of the Common Stock held by the MD Stockholders, and
in each case, such consent, approval or agreement shall constitute the necessary
action, approval or consent by the MD Stockholders.

(b) SLP Stockholders. All actions required to be taken by, or approvals or
consents of, the SLP Stockholders under this Agreement shall be taken by consent
or approval by, or agreement of, the holders of a majority of the Common Stock
held by the SLP Stockholders, and in each case, such consent, approval or
agreement shall constitute the necessary action, approval or consent by the SLP
Stockholders.

Section 6.7. Amendment; Waiver.

(a) Except as set forth below, any amendment or modification of any provision of
this Agreement shall require the prior written approval of the Company;
provided, (i) that if any such amendment or modification adversely affect the MD
Stockholders, it shall require the prior written consent of the holders of a
majority of the DTI Securities held by the MD Stockholders in the aggregate,
(ii) that if any such amendment or modification adversely affect the SLP
Stockholders, it shall require the prior written consent of the holders of a
majority of the DTI Securities held by the SLP Stockholders in the aggregate and
(iii) that if the express terms of any such amendment or modification
disproportionately and materially adversely affect one or more New Class A
Stockholders relative to the Sponsor Stockholders or any other New Class A
Stockholder, it shall require the prior written consent of the holders of a
majority of the DTI Securities held by such affected New Class A Stockholders in
the aggregate. Notwithstanding the foregoing, (i) the foregoing proviso shall
not apply with respect to, in the

 

18



--------------------------------------------------------------------------------

case of New Class A Stockholders, amendments or modifications that do not apply
to New Class A Stockholders, (ii) any addition of a transferee of DTI Securities
or a recipient of DTI Securities as a party hereto pursuant to ARTICLE V shall
not constitute an amendment or modification hereto and the applicable Joinder
Agreement need be signed only by the Company and such transferee or recipient
and (iii) the Company shall promptly amend the books and records of the Company
appropriately as and to the extent necessary to reflect the removal or addition
of a New Class A Stockholder, any changes in the amount and/or type of DTI
Securities beneficially owned by each New Class A Stockholder and/or the
addition of a transferee of DTI Securities or a recipient of any DTI Securities,
in each case, pursuant to and in accordance with the terms of this Agreement.

(b) Any failure by the Company or a Sponsor Stockholder at any time to enforce
any of the provisions of this Agreement shall not be construed a waiver of such
provision or any other provisions hereof. The waiver by the Company or a Sponsor
Stockholder of a breach of any provision of this Agreement shall not operate or
be construed as a further or continuing waiver of such breach or as a waiver of
any other or subsequent breach. Except as otherwise expressly provided herein,
no failure on the part of the Company or a Sponsor Stockholder to exercise, and
no delay in exercising, any right, power or remedy hereunder, or otherwise
available in respect hereof at law or in equity, shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by the Company or a Sponsor Stockholder preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.

Section 6.8. Assignment of Rights By New Class A Stockholders. No New Class A
Stockholder may assign or transfer its rights under this Agreement except with
the prior consent of the MD Stockholders and the SLP Stockholders. Any purported
assignment of rights or obligations under this Agreement in derogation of this
Section 6.8 shall be null and void.

Section 6.9. Binding Effect. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
parties’ successors and permitted assigns.

Section 6.10. Third Party Beneficiaries. Except for Section 6.13 (which will be
for the benefit of the Persons set forth therein, and any such Person will have
the rights provided for therein), this Agreement does not create any rights,
claims or benefits inuring to any Person that is not a party hereto, and it does
not create or establish any third party beneficiary hereto.

Section 6.11. Termination. This Agreement shall terminate only (i) by written
consent of the MD Stockholders (for so long as the MD Stockholders own DTI
Securities), the SLP Stockholders (for so long as the SLP Stockholders own DTI
Securities) and the holders of a majority of the DTI Securities held by all of
the New Class A Stockholders or (ii) upon the dissolution or liquidation of the
Company.

Section 6.12. Notices. Any and all notices, designations, offers, acceptances or
other communications provided for herein shall be deemed to be sufficient if
contained in a written instrument delivered in person or sent by facsimile (with
written confirmation of transmission), e-mail (with written confirmation of
transmission) or nationally-recognized overnight courier, which shall be
addressed:

 

19



--------------------------------------------------------------------------------

(a) in the case of the Company, to its principal office to the attention of its
General Counsel, with a copy (which shall not constitute actual or constructive
notice) to:

Hogan Lovells US LLP

Columbia Square

555 Thirteenth Street, NW

Washington, DC 20004

Attention: Richard J. Parrino

                 Kevin K. Greenslade

Facsimile: (202) 637-5910

Email: richard.parrino@hoganlovells.com

Email: kevin.greenslade@hoganlovells.com

(b) in the case of the Stockholders identified below, to the following
respective addresses, e-mail addresses or facsimile numbers:

If to any of the SLP Stockholders, to:

c/o Silver Lake Partners

2775 Sand Hill Road

Suite 100

Menlo Park, CA 94025

Attention: Karen King

Facsimile: (650) 233-8125

E-mail: karen.king@silverlake.com

and

c/o Silver Lake Partners

9 West 57th Street

32nd Floor

New York, NY 10019

Attention: Andrew J. Schader

Facsimile: (212) 981-3535

E-mail: andy.schader@silverlake.com

 

20



--------------------------------------------------------------------------------

with a copy (which shall not constitute actual or constructive notice) to:

Simpson Thacher & Bartlett LLP

2475 Hanover Street

Palo Alto, CA 94304

Attention: Rich Capelouto

                 Daniel N. Webb

Facsimile: (650) 251-5002

Email: rcapelouto@stblaw.com

Email: dwebb@stblaw.com

If to any of the MD Stockholders, to:

Michael S. Dell

c/o Dell Inc.

One Dell Way

Round Rock, TX 78682

Facsimile: (512) 283-1469

Email: michael@dell.com

with a copy (which shall not constitute actual or constructive notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attention: Steven A. Rosenblum

                 Michael J. Segal

                 Andrew J. Nussbaum

                 Gordon S. Moodie

Facsimile: (212) 403-2000

Email: sarosenblum@wlrk.com

Email: msegal@wlrk.com

Email: ajnussbaum@wlrk.com

Email: gsmoodie@wlrk.com

and

MSD Capital, L.P.

645 Fifth Avenue

21st Floor

New York, NY 10022-5910

Attention: Marc R. Lisker

                 Marcello Liguori

Facsimile: (212) 303-1772

Email: mlisker@msdcapital.com

Email: mliguori@msdcapital.com

 

21



--------------------------------------------------------------------------------

(c) If to any New Class A Stockholder, to the address, e-mail address or
facsimile number appearing in the books and records of the Company or its
Subsidiaries on the signature pages hereto and/or Joinder Agreement (if
applicable) of such New Class A Stockholder.

Any and all notices, designations, offers, acceptances or other communications
shall be conclusively deemed to have been given, delivered or received (i) in
the case of personal delivery, on the day of actual delivery thereof, (ii) in
the case of facsimile or e-mail, on the day of transmittal thereof if given
during the normal business hours of the recipient, and on the Business Day
during which such normal business hours next occur if not given during such
hours on any day and (iii) in the case of dispatch by nationally-recognized
overnight courier, on the next Business Day following the disposition with such
nationally-recognized overnight courier. By notice complying with the foregoing
provisions of this Section 6.12, each party shall have the right to change its
mailing address, e-mail address or facsimile number for the notices and
communications to such party. The Stockholders hereby consent to the delivery of
any and all notices, designations, offers, acceptances or other communications
provided for herein by Electronic Transmission addressed to the email address or
facsimile number of such Stockholder as provided herein.

Section 6.13. No Third Party Liability. This Agreement may only be enforced
against the named parties hereto. All claims or causes of action (whether in
contract or tort) that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement
(including any representation or warranty made in or in connection with this
Agreement or as an inducement to enter into this Agreement), may be made only
against the entities that are expressly identified as parties hereto; and no
past, present or future director, officer, employee, incorporator, member,
partner, stockholder, Affiliate, portfolio company in which any such party or
any of its investment fund Affiliates have made a debt or equity investment (and
vice versa), agent, attorney or representative of any party hereto (including
any Person negotiating or executing this Agreement on behalf of a party hereto),
unless party to this Agreement, shall have any liability or obligation with
respect to this Agreement or with respect any claim or cause of action (whether
in contract or tort) that may arise out of or relate to this Agreement, or the
negotiation, execution or performance of this Agreement (including a
representation or warranty made in or in connection with this Agreement or as an
inducement to enter into this Agreement).

Section 6.14. No Partnership. Nothing in this Agreement and no actions taken by
the parties under this Agreement shall constitute a partnership, association or
other co-operative entity between any of the parties or cause any party to be
deemed the agent of any other party for any purpose.

Section 6.15. Aggregation; Beneficial Ownership. All DTI Securities held or
acquired by any Sponsor Stockholder and its Affiliates and Permitted Transferees
shall be aggregated together for the purpose of determining the availability of
any rights under and application of any limitations under this Agreement, and
each such Sponsor Stockholder and its Affiliates may apportion such rights as
among themselves in any manner they deem appropriate. Without limiting the
generality of the foregoing:

 

22



--------------------------------------------------------------------------------

(a) for the purposes of calculating the beneficial ownership of the MD
Stockholders, all of the MD Stockholders’ Common Stock, the MSD Partners
Stockholders’ Common Stock, all of their respective Affiliates’ Common Stock and
all of their respective Permitted Transferees’ Common Stock (including in each
case Common Stock issuable upon exercise, delivery or vesting of incentive
equity awards) shall be included as being owned by the MD Stockholders and as
being outstanding; and

(b) for the purposes of calculating the beneficial ownership of any other
Stockholder, all of such Stockholder’s Common Stock, all of its Affiliates’
Common Stock and all of its Permitted Transferees’ Common Stock shall be
included as being owned by such Stockholder and as being outstanding.

Section 6.16. Severability. If any portion of this Agreement shall be declared
void or unenforceable by any court or administrative body of competent
jurisdiction, such portion shall be deemed severable from the remainder of this
Agreement, which shall continue in all respects to be valid and enforceable.

Section 6.17. Counterparts. This Agreement may be executed in any number of
counterparts (which delivery may be via facsimile transmission or e-mail if in
.pdf format), each of which shall be deemed an original, but all of which
together shall constitute a single instrument.

Section 6.18. Effectiveness. This Agreement shall become effective on
December 25, 2018 upon execution of this Agreement by the Company and each of
the Sponsor Stockholders. In the event that this Agreement does not become
effective, the Original Agreement shall continue in full force and effect
without amendment or restatement.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Second Amended and
Restated Class A Stockholders Agreement or caused this Second Amended and
Restated Class A Stockholders Agreement to be signed by its officer thereunto
duly authorized as of the date first written above.

 

COMPANY:

 

DELL TECHNOLOGIES INC.

By:  

/s/ Janet M. Bawcom

  Name:   Janet M. Bawcom   Title:  

Senior Vice President and

Assistant Secretary



--------------------------------------------------------------------------------

MD STOCKHOLDER:

/s/ Michael S. Dell

MICHAEL S. DELL



--------------------------------------------------------------------------------

MD STOCKHOLDER:

 

SUSAN LIEBERMAN DELL SEPARATE

PROPERTY TRUST

By:  

/s/ Marc R. Lisker

  Name:   Marc R. Lisker   Title:   President, Hexagon Trust Company



--------------------------------------------------------------------------------

SLP STOCKHOLDERS:

 

SILVER LAKE PARTNERS III, L.P.

 

By: Silver Lake Technology Associates III, L.P.,

      its general partner

 

By: SLTA III (GP), L.L.C., its general partner

 

By: Silver Lake Group, L.L.C., its managing member

By:  

/s/ Egon Durban

  Name:   Egon Durban   Title:   Managing Director

SILVER LAKE PARTNERS IV, L.P.

 

By: Silver Lake Technology Associates IV, L.P.,

       its general partner

 

By: SLTA IV (GP), L.L.C., its general partner

 

By: Silver Lake Group, L.L.C., its managing member

By:  

/s/ Egon Durban

  Name:   Egon Durban   Title:   Managing Director

SILVER LAKE TECHNOLOGY INVESTORS III, L.P.

 

By: Silver Lake Technology Associates III, L.P.,

   its general partner

 

By: SLTA III (GP), L.L.C., its general partner

 

By: Silver Lake Group, L.L.C., its managing member

By:  

/s/ Egon Durban

  Name:   Egon Durban   Title:   Managing Director



--------------------------------------------------------------------------------

SILVER LAKE TECHNOLOGY INVESTORS IV, L.P.

 

By: Silver Lake Technology Associates IV, L.P.,

       its general partner

 

By: SLTA IV (GP), L.L.C., its general partner

 

By: Silver Lake Group, L.L.C., its managing member

By:  

/s/ Egon Durban

  Name:   Egon Durban   Title:   Managing Director

SLP DENALI CO-INVEST, L.P.

 

By: SLP Denali Co-Invest GP, L.L.C.,

       its general partner

 

By: Silver Lake Technology Associates III, L.P., its managing member

 

By: SLTA III (GP), L.L.C., its general partner

 

By: Silver Lake Group, L.L.C., its managing member

By:  

/s/ Egon Durban

  Name:   Egon Durban   Title:   Managing Director



--------------------------------------------------------------------------------

Annex A

FORM OF JOINDER AGREEMENT

The undersigned is executing and delivering this Joinder Agreement pursuant to
that certain Second Amended and Restated Class A Stockholders Agreement, dated
as of December 25, 2018 (as amended, restated, supplemented or otherwise
modified in accordance with the terms thereof, the “Class A Stockholders
Agreement”) by and among Dell Technologies Inc., Michael S. Dell, Susan
Lieberman Dell Separate Property Trust, Silver Lake Partners III, L.P., Silver
Lake Technology Investors III, L.P., Silver Lake Partners IV, L.P., Silver Lake
Technology Investors IV, L.P., SLP Denali Co-Invest, L.P., the New Class A
Stockholders named therein and any other Persons who become a party thereto in
accordance with the terms thereof. Capitalized terms used but not defined in
this Joinder Agreement shall have the respective meanings ascribed to such terms
in the Class A Stockholders Agreement.

By executing and delivering this Joinder Agreement to the Class A Stockholders
Agreement, the undersigned hereby adopts and approves the Class A Stockholders
Agreement and agrees, effective commencing on the date hereof and as a condition
to the undersigned’s becoming the transferee of DTI Securities, to become a
party as a New Class A Stockholder to, and to be bound by and comply with the
provisions of, the Class A Stockholders Agreement applicable to a New Class A
Stockholder in the same manner as if the undersigned were an original signatory
to the Class A Stockholders Agreement.

[The undersigned hereby represents and warrants that, pursuant to this Joinder
Agreement and the Class A Stockholders Agreement, it is a Permitted Transferee
of [•] and will be the lawful record owner of [•] shares of [Insert description
of series / type of Security] of the Company as of the date hereof. The
undersigned hereby covenants and agrees that it will take all such actions as
required of a Permitted Transferee as set forth in the Class A Stockholders
Agreement, including but not limited to conveying its record and beneficial
ownership of any DTI Securities and all rights, title and obligations thereunder
back to the initial transferor Stockholder or to another Permitted Transferee of
the original transferor Stockholder, as the case may be, immediately prior to
such time that the undersigned no longer meets the qualifications of a Permitted
Transferee as set forth in the Class A Stockholders Agreement.]1

The undersigned acknowledges and agrees that Section 6.2 through Section 6.4 of
the Class A Stockholders Agreement are incorporated herein by reference, mutatis
mutandis.

[Remainder of page intentionally left blank]

 

1 

[To be included for transfers of DTI Securities to Permitted Transferees]



--------------------------------------------------------------------------------

Accordingly, the undersigned has executed and delivered this Joinder Agreement
as of the      day of             ,         .

 

 

Signature

 

Print Name Address:  

 

 

 

Telephone:  

 

Facsimile:  

 

Email:  

 



--------------------------------------------------------------------------------

AGREED AND ACCEPTED

As of the      day of             ,         .

 

DELL TECHNOLOGIES INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Annex B

FORM OF

SPOUSAL CONSENT

In consideration of the execution of that certain Second Amended and Restated
Class A Stockholders Agreement, dated as of December 25, 2018 (as amended,
restated, supplemented or otherwise modified in accordance with the terms
thereof, the “Class A Stockholders Agreement”) by and among Dell Technologies
Inc., Michael S. Dell, Susan Lieberman Dell Separate Property Trust, Silver Lake
Partners III, L.P., Silver Lake Technology Investors III, L.P., Silver Lake
Partners IV, L.P., Silver Lake Technology Investors IV, L.P., SLP Denali
Co-Invest, L.P., the Class A Stockholders named therein and any other Persons
who become a party thereto in accordance with the terms thereof, I,
                    , the spouse of                     , who is a party to the
Class A Stockholders Agreement, do hereby join with my spouse in executing the
foregoing Class A Stockholders Agreement and do hereby agree to be bound by all
of the terms and provisions thereof, in consideration of the issuance,
acquisition or receipt of DTI Securities and all other interests I may have in
the shares and securities subject thereto, whether the interest may be pursuant
to community property laws or similar laws relating to marital property in
effect in the state or province of my or our residence as of the date of signing
this consent. Capitalized terms used but not defined herein shall have the
meaning ascribed to such terms in the Class A Stockholders Agreement.

 

Dated as of             ,             

 

    (Signature of Spouse)    

 

    (Print Name of Spouse)